38 So. 3d 494 (2010)
Lee Randall LEMONS
v.
Patricia LeBLANC.
No. 10-165.
Court of Appeal of Louisiana, Third Circuit.
May 5, 2010.
Patricia LeBlanc, Lake Charles, LA, in Proper Person, for Plaintiff/Appellant.
Lee Randall Lemons, Lake Charles, LA, in Proper Person, for Defendant/Appellee.
Shawnee Guillory, Lake Charles, LA, in Proper Person, for Defendant/Appellee.
Court composed of JIMMIE C. PETERS, MARC T. AMY, and J. DAVID PAINTER, Judges.
AMY, Judge.
For disposition of this consolidated matter, see Patricia LeBlanc v. Shawnee Guillory, 10-164 (La.App. 3 Cir.5/5/10), 38 So. 3d 490. Costs of this appeal are assessed to the appellant, Patricia LeBlanc.
AFFIRMED.